 


109 HR 505 IH: Prohibit Aid to Saudi Arabia Act of 2005
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 505 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Mr. Weiner introduced the following bill; which was referred to the Committee on International Relations, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To prohibit assistance to Saudi Arabia. 
 
 
1.Short titleThis Act may be cited as the Prohibit Aid to Saudi Arabia Act of 2005.  
2.Findings Congress finds the following: 
(1)More than 50 percent of the funding for Hamas, a Palestinian terrorist organization, comes from Saudi Arabia. 
(2)In its June 2004 report entitled Update on the Global Campaign Against Terrorist Financing, the Council on Foreign Relations reported that We find it regrettable and unacceptable that since September 11, 2001, we know of not a single Saudi donor of funds to terrorist groups who has been publicly punished.. 
(3)Abu Zubaydah, an al Qaeda operative, admitted to his American interrogators that al Qaeda had struck a deal with the Saudi Royal Family to desist from violence in exchange for Saudi financing. 
(4)On May 29, 2004, Saudi security forces allowed 16 kidnappers to escape at a residential compound in Khobar, Saudi Arabia, after killing 16 westerners. 
(5)Al Qaeda terrorists who kidnapped and killed American contractor Paul Johnson used official police uniforms and vehicles received from sympathetic Saudi police officials. 
(6)Saudi Arabia denied United States officials access to several suspects in the custody of the Government of Saudi Arabia, including a Saudi Arabian citizen in detention for months who had knowledge of extensive plans to inject poison gas in the New York City subway system. 
(7)The Saudi Royal Family has provided cash payments in the amount of $5,333 to each family of martyrs killed while trying to murder Israelis. 
(8)Saudi Arabia is the center of Wahhabism, the ultra-purist, jihadist form of Islam followed by members of Al Qaeda. 
(9)In November 2004, 26 leading Saudi Wahhabi clerics publicly incited the Iraqi people to fight against United States Armed Forces in Iraq. 
(10)The Saudi Royal Family has wholly or partly funded 210 Islamic Centers, 1,500 mosques, 202 colleges, and 2,000 schools in countries without Muslim majorities.  
(11)The United States Commission on International Religious Freedom has reported that Saudi Arabian Government-funded textbooks used both in Saudi Arabia and also in North American Islamic schools and mosques have been found to encourage incitement to violence against non-Muslims. 
(12)Khaled bin Ouda bin Mohammed al-Harby, the terrorist who is linked to Osama bin Laden and the terrorist attacks against the United States that occurred on September 11, 2001, returned to Saudi Arabia under an amnesty program in June 2004, and remains in that country, a free man. 
(13)In March 2004, a group of Saudi reformers calling for a constitutional monarchy were imprisoned and are still awaiting trial. 
(14)In September 2004, the Government of Saudi Arabia issued an edict banning most working Saudis from questioning the policies of the Saudi Arabian Government. 
(15)The Government of Saudi Arabia has sought to acquire nuclear weaponry from Pakistan. 
3.Prohibition on funding for Saudi ArabiaNo funds appropriated or otherwise made available pursuant to an Act making appropriations for foreign operations, export financing, and related programs may be obligated or expended to finance directly any assistance or reparations to Saudi Arabia. For purposes of the preceding sentence, the prohibition on obligations or expenditures shall include direct loans, credits, insurance, and guarantees of the Export-Import Bank of the United States or its agents. 
 
